DETAILED ACTION
This Office Action is responsive to the application filed on August 14, 2019. Claims 1-10 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 7 is objected to because of the following informalities: “an outer circumferential surface of the exhaust diffuser” at line 5 appears in error for – the outer circumferential surface of the exhaust diffuser --. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 5, the recitation “a radius of the exhaust diffuser at an inlet of the exhaust diffuser is equal to or greater than 0.9 and less than 1 when the radius of the exhaust diffuser at when the radius…at outlet… is 1” is unclear and renders the claim indefinite. The metes and bounds of the claim are accordingly not clear. 
As to Claim 6, “a radius of the exhaust diffuser is increased immediately before and after the guide portion to form a step difference” renders the claim indefinite. The claim language, on its face, seems to suggest the radius of the exhaust diffuser would increase twice to form the step difference; once immediately before the guide portion, once immediately after the guide portion. However, the disclosure indicates a radius of the exhaust diffuser is increased once to form the step difference, the increase from immediately before the guide portion to immediately after the guide portion. This inconsistency between the claimed subject matter and the specification disclosure makes the claim take on an unreasonable degree of uncertainty. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).
As to Claim 6, the recitation “wherein the bypass duct is configured to discharge air or gas in the compressor to the guide portion connected to the exhaust diffuser through an opening formed in the guide portion” renders the claim indefinite. It is unclear if the claim requires the bypass duct, the guide portion, or both to be connected to the diffuser through the opening. 
Claims 7-10 depend from indefinite claim 6 and are unclear for like reasons. 



Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
8,556,027
“FRANCISCO”
9,145,214
“PAYANGAPADAN”
6,896,475
“GRAZIOSI”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRANCISCO. 





    PNG
    media_image1.png
    1047
    1261
    media_image1.png
    Greyscale

Re Claim 1, FRANCISCO teaches an auxiliary power unit [116] (Fig. 3; see also Fig. 1, 16) comprising a compressor [22, 122], a combustion chamber (3:41-56), a turbine [24, 124], a turbine outlet [118] (3:41-56), and a bypass duct [126a-c] wherein the turbine outlet comprises an exhaust diffuser [divergent duct 140, formed within 142] and a guide portion [plenum 156 formed by 136, 158, 142], wherein the bypass duct connects the compressor with the guide portion (Figs. 1, 3; 6:11-42), wherein the guide portion is a channel for an air or gas (Figs. 1, 3; 6:11-42), and is extended radially from an outer circumferential surface of the exhaust diffuser [exterior circumferential surface of liner 142] and communicates with an inside of the exhaust diffuser via an opening [exit opening connecting 156 with 140, annotated “opening” in Image 1] (Fig. 3, 6:11-42), and wherein the exhaust diffuser has a first portion [annotated in Image 1] that is adjacent to L -is greater than the radius of the first portion with respect to centerline CL; see Figure 3, Image 1). 
Re Claim 2, FRANCISCO teaches the auxiliary power unit of claim 1, wherein the guide portion is formed in an annular shape surrounding at least a part of the outer circumferential surface of the exhaust diffuser around 360 degrees (Fig. 3, 6:32-38). 
Re Claim 3, FRANCISCO teaches the auxiliary power unit of claim 2, wherein the opening is formed along an outer diameter of the exhaust diffuser, between the guide portion and the exhaust diffuser (Fig. 3). 
Re Claim 6 (as best understood), FRANCISCO teaches an auxiliary power unit 116 (Fig. 3; see also Fig. 1, 16) comprising a compressor [22, 122], a combustion chamber (3:41-56), a turbine [24, 124], a turbine outlet 118, and a bypass duct [126a-c], wherein the turbine outlet comprises an exhaust diffuser [divergent duct 140, formed within 142] and a guide portion [plenum 156 formed by 136, 158, 142], wherein the exhaust diffuser is configured to be connected to an exhaust duct 120 so that an exhaust gas output from the turbine is discharged through the exhaust diffuser and the exhaust duct (Fig. 3, 6:11-42), wherein the exhaust diffuser has a shape of which a cross-sectional area becomes larger in a direction from the turbine to the exhaust duct (Fig. 3, Image 1;  6:11-42), wherein the bypass duct is configured to discharge air or gas in the compressor to the guide portion connected to the exhaust diffuser through an opening formed in the guide portion [annotated in Image 1], wherein a radius of the exhaust diffuser is increased from immediately before and after the guide portion to form a step difference (Fig. 3, Image 1; 6:11-42). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over PAYANGAPADAN in view of GRAZIOSI and FRANCISCO.


    PNG
    media_image2.png
    712
    887
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    845
    868
    media_image3.png
    Greyscale

Re Claim 1, PAYANGAPADAN teaches an auxiliary power unit 110 comprising a compressor 202, a combustion chamber 204, a turbine 206, a turbine outlet [annotated in Image 2], and a duct 210 (3:39 to 4:26), wherein the turbine outlet comprises an exhaust diffuser [annotated in Image 2] (Figure 2, Image 2). 
However, PAYANGAPADAN fails to teach a guide portion, wherein the bypass duct connects the compressor with the guide portion, wherein the guide portion is a channel for an air 
GRAZIOSI teaches a turbine outlet in Figure 18 having an exhaust diffuser 464 and a guide portion [outer body manifold] (Figure 18), wherein the guide portion is a channel for an air or gas, and is extended radially from an outer circumferential surface of the exhaust diffuser [outer surface of wall 460] and communicates with an inside of the exhaust diffuser 466 via an opening 470 (Figure 18, 9:55 to 10:43), and wherein the exhaust diffuser has a first portion [annotated in Image 3] that is adjacent to a front end of the opening (Image 3) and a second portion [annotated in Image 3] that is adjacent to a rear end of the opening (Image 3), and a radius of the second portion is larger than a radius of the first portion so that there is formed a step difference between the first portion and the second portion (See Image 3). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the auxiliary power unit such that the turbine outlet includes a guide portion, wherein the guide portion is a channel for an air or gas, and is extended radially from an outer circumferential surface of the exhaust diffuser and communicates with an inside of the exhaust diffuser via an opening, and wherein the exhaust diffuser has a first portion that is adjacent to a front end of the opening and a second portion that is adjacent to a rear end of the opening, and a radius of the second portion is larger than a radius of the first portion so that there is formed a step difference between the first portion and the second portion, in order to improved allow the diffuser to be shortened and/or have improved performance (GRAZIOSI 4:10-28). However, PAYANGAPADAN in view of GRAZIOSI as discussed so far fails to teach the bypass duct connects the compressor with the guide portion. 

Re Claims 2-3, PAYANGAPADAN in view of GRAZIOSI and FRANCISCO teaches the auxiliary power unit of claim 1 as discussed above. However, PAYANGAPADAN in view of GRAZIOSI and FRANCISCO as discussed so far fails to teach wherein the guide portion is formed in an annular shape surrounding at least a part of the outer circumferential surface of the exhaust diffuser around 360 degrees, wherein the opening is formed along an outer diameter of the exhaust diffuser, between the guide portion and the exhaust diffuser. 
GRAZIOSI further teaches the guide portion is formed in an annular shape surrounding at least a part of the outer circumferential surface of the exhaust diffuser around 360 degrees (10:1-5), wherein the opening is formed along an outer diameter of the exhaust diffuser (10:1-12), between the guide portion and the exhaust diffuser (Figure 18; 9:55 to 10:19). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the auxiliary power unit such that the guide portion is formed in an annular shape surrounding at least a part of the outer circumferential surface of the exhaust diffuser around 360 degrees, wherein the opening is formed along an outer diameter of the exhaust diffuser, between the guide portion and the exhaust diffuser, for the reasons discussed with respect to GRAZIOSI in claim 1 above. 
Re Claim 4, PAYANGAPADAN in view of GRAZIOSI and FRANCISCO teaches the auxiliary power unit of claim 1 as discussed above. However, PAYANGAPADAN in view of 
	GRAZIOSI further teaches the guide portion is formed to be inclined from a position of the opening toward an inlet of the exhaust diffuser (Figures 18, 20). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the auxiliary power unit such that the guide portion is formed to be inclined from a position of the opening toward an inlet of the exhaust diffuser, for the reasons discussed with respect to GRAZIOSI in claim 1 above.
Re Claim 5, PAYANGAPADAN in view of GRAZIOSI and FRANCISCO teaches the auxiliary power unit of claim 1 as discussed above. However, PAYANGAPADAN in view of GRAZIOSI and FRANCISCO as discussed so far does not appear to teach the indefinite recitation “a radius of the exhaust diffuser at an inlet of the exhaust diffuser is equal to or greater than 0.9 and less than 1 when the radius of the exhaust diffuser at the outlet of the exhaust diffuser is 1.” 
Notably, GRAZIOSI recognizes divergence angle [which dictates relative radius and the entrance and exit of the diffuser] and injection slot height [which is equivalent to the difference in radius between the first and second portions] as result effective variables, routinely optimized to achieve optimal diffuser performance (7:1 to 8:62). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that a radius of the exhaust diffuser at an inlet of the exhaust diffuser is equal to or greater than 0.9 and less than 1 when the radius of the exhaust diffuser at the outlet of the exhaust diffuser is 1 (as best understood), in order to achieve optimal diffuser performance (7:1 to 8:62), since it has been held that the optimization of result effective variables by routine experimentation was an obvious extension of prior art teachings. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II.
Re Claim 6, PAYANGAPADAN teaches an auxiliary power unit 110 comprising a compressor 202, a combustion chamber 204, a turbine 206, a turbine outlet [annotated in Image 2], and a bypass duct 210, wherein the turbine outlet comprises an exhaust diffuser [annotated in Image 2], wherein the exhaust diffuser is configured to be connected to an exhaust duct [annotated in Image 2] so that an exhaust gas output from the turbine is discharged through the exhaust diffuser and the exhaust duct (Figure 2), wherein the exhaust diffuser has a shape of which a cross-sectional area becomes larger in a direction from the turbine to the exhaust duct (Figure 2), and wherein the bypass duct is configured to discharge air or gas in the compressor (3:39 to 4:26). However, PAYANGAPADAN fails to teach a guide portion, wherein the bypass duct is configured to discharge air or gas in the compressor to the guide portion connected to the exhaust diffuser through an opening formed in the guide portion, wherein a radius of the exhaust diffuser is increased immediately before and after the guide portion to form a step difference. 
GRAZIOSI teaches a turbine outlet in Figure 18 having an exhaust diffuser 464 and a guide portion [outer body manifold] (Figure 18), wherein the guide portion is connected to the exhaust diffuser through an opening 470 formed in the guide portion, wherein a radius of the exhaust diffuser is increased immediately before and after the guide portion to form a step difference  (Figure 18, 9:55 to 10:43; See Image 3). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the auxiliary power unit such that the turbine outlet includes a guide portion, wherein the guide portion is connected to the exhaust diffuser through an opening formed in the guide portion, wherein a radius of the exhaust diffuser is increased immediately before and after the guide portion to form a step difference, in order to improved allow the diffuser to be shortened and/or have improved performance (GRAZIOSI 4:10-28). However, PAYANGAPADAN in view of GRAZIOSI as discussed so far fails to teach the bypass duct is configured to discharge air or gas in the compressor to the guide portion. 

Re Claim 7, PAYANGAPADAN in view of GRAZIOSI and FRANCISCO teaches the auxiliary power unit of claim 6 as discussed above. However, PAYANGAPADAN in view of GRAZIOSI and FRANCISCO as discussed so far fails to teach the guide portion is extended from the exhaust diffuser and surrounds a portion of an outer circumferential surface of the exhaust diffuser around 360 degrees, and wherein the opening of the guide portion is formed in a circular shape along an outer diameter at one point of an outer circumferential surface of the exhaust diffuser. 
GRAZIOSI further teaches the guide portion is extended from the exhaust diffuser and surrounds a portion of an outer circumferential surface of the exhaust diffuser around 360 degrees, and wherein the opening of the guide portion is formed in a circular shape along an outer diameter at one point of an outer circumferential surface of the exhaust diffuser (9:55 to 10:19).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide auxiliary power unit such that the guide portion is extended from the exhaust diffuser and surrounds a portion of an outer circumferential surface of the exhaust diffuser around 360 degrees, and wherein the opening of the guide portion is formed in a circular shape along an outer diameter at one point of an outer circumferential surface of the exhaust diffuser, for the reasons discussed above with respect to GRAZIOSI in claim 6. 
Re Claim 8, PAYANGAPADAN in view of GRAZIOSI and FRANCISCO teaches the auxiliary power unit of claim 7 as discussed above. However, PAYANGAPADAN in view of GRAZIOSI and FRANCISCO as discussed so far fails to teach wherein a ratio of the radius of the exhaust diffuser immediately before the guide portion to immediately after the guide portion ranges between 0.9 and 1. 
Notably, GRAZIOSI recognizes injection slot height [which is  defines the radius of the exhaust diffuser immediately before the guide portion to immediately after the guide portion] as a result effective variable, routinely optimized to achieve optimal diffuser performance (7:1 to 8:62). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that wherein a ratio of the radius of the exhaust diffuser immediately before the guide portion to immediately after the guide portion ranges between 0.9 and 1, in order to achieve optimal diffuser performance (7:1 to 8:62), since it has been held that the optimization of result effective variables by routine experimentation was an obvious extension of prior art teachings. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). MPEP 2144.05 II.
Re Claim 9, PAYANGAPADAN in view of GRAZIOSI and FRANCISCO teaches the auxiliary power unit of claim 6 as discussed above. However, PAYANGAPADAN in view of GRAZIOSI and FRANCISCO as discussed so far fails to teach the exhaust diffuser has a first portion that is adjacent to a front end of the opening and a second portion that is adjacent to a rear end of the opening, and a radius of the second portion is larger than a radius of the first portion, and wherein the first portion is positioned immediately before the guide portion, and the second portion is positioned immediately after the guide portion. 
GRAZIOSI further teaches the exhaust diffuser has a first portion [annotated in Image 3] that is adjacent to a front end of the opening and a second portion [annotated in Image 3] that is adjacent to a rear end of the opening, and a radius of the second portion is larger than a radius of the first portion (Image 3), and wherein the first portion is positioned immediately before the 
Re Claim 10, PAYANGAPADAN in view of GRAZIOSI and FRANCISCO teaches the auxiliary power unit of claim 6 as discussed above. However, PAYANGAPADAN in view of GRAZIOSI and FRANCISCO as discussed so far fails to teach the guide portion is formed to be inclined so that a flow of the discharged air or gas in the guide portion is injected into the exhaust diffuser in an inclined direction. 
GRAZIOSI further teaches the guide portion is formed to be inclined so that a flow of the discharged air or gas in the guide portion is injected into the exhaust diffuser in an inclined direction 468 (9:55 to 10:43). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the auxiliary power unit such that  the guide portion is formed to be inclined so that a flow of the discharged air or gas in the guide portion is injected into the exhaust diffuser in an inclined direction, for the reasons discussed above with respect to GRAZIOSI in claim 6. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
November 20, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741